DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims recite “a strip of material” and “first and second fixation devices” however the specification fails to provide proper antecedent basis for these claimed limitations. Claim 7 also recites “a receiver to receive the strip of material [...]” however the specification fails to provide proper antecedent basis for this claimed limitation. 

Claim Objections
Claims 1, 3, 4, 10, 11, and 17 are objected to because of the following informalities:  
Regarding claim 1, the limitation “each device” recited in line 4 should be changed to –each fixation device—in order to have proper antecedent basis.
Regarding claim 1, the limitation “a fetal heart transducer” recited in line 8 should be changed to –the fetal heart—since this limitation was previously presented in line 1 of the claim.  
Regarding claim 1, the limitation “a patient” in lines 9 and 11 should be changed to – the expectant mother—in order to provide consistency in the claim language.

Regarding claim 1, the limitation “the mother’s skin” in line 15 should be changed to –the expectant mother’s skin—in order to have proper antecedent basis.
Regarding claim 3, the limitation “the wedge” should be changed to –the wedge shaped piece of material—in order to have proper antecedent basis. 
Regarding claim 4, the limitation “the wedge” should be changed to –the wedge shaped piece of material—in order to have proper antecedent basis.
Regarding claim 10, the limitation “a fetal heart transducer” in line 9 should be changed to –the fetal heart transducer-- since this limitation was previously presented in line 1 of the claim.
Regarding claim 10, the limitation “the skin” in line 12 should be changed to –the skin surface—in order to have proper antecedent basis. 
Regarding claim 10, the limitation “the skin” in line 16 should be changed to –the skin surface—in order to have proper antecedent basis. 
Regarding claim 10, the limitation “the skin” in line 23 should be changed to –the skin surface of the expectant mother—in order to have proper antecedent basis. 
Regarding claim 11, the limitation “the expectant mother’s skin” should be changed to –the expectant mother’s skin surface—in order to provide consistency in the claim language.
Regarding claim 17, the limitation “a liner” should be changed to –the liner--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the length" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –a length--. Further clarification is required. 
The term “substantially” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 recites the limitation “first and second fixation devices, each device comprising a substantially planar body” however, the specification does not define what “substantially planar” is as to what is considered “planar”.
Claim 7 recites the limitation “wherein the transducer further comprises a receiver to receive the strip of material along its length between the first and second openings” which renders the claim indefinite. It is unclear what the term “its” refers to. Is it along a length of the transducer, the receiver, or the strip of material? For the present purposes of examination, the 
Claim 9 recites the limitation “the fixation device” which renders the claim indefinite because it is unclear whether this refers to the first, second, or both fixation devices previously recited in claim 1. For the present purposes of examination, the limitation has been interpreted as referring to each of the two fixation devices. Further clarification is required. 
Claim 10 recites the limitation "the length" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –a length--. Further clarification is required. 
The term “substantially” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 recites the limitation “first and second fixation devices, each device comprising a substantially planar body” however, the specification does not define what “substantially planar” is as to what is considered “planar”.
Claim 18 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the present purposes of examination, the limitation has been interpreted as –a length--. Further clarification is required. 
The term “substantially” in claim 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 1 recites the limitation “first and second substantially planar body” however, the specification does not define what “substantially planar” is as to what is considered “planar”.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wyk et al. (US 7,789,836 B2, September 7, 2010, hereinafter “Van Wyk”).
Regarding claims 1, as best understood in light of the 35 USC 112(b) rejection stated above, Van Wyk discloses an assembly for securely positioning a fetal heart transducer against the skin of an expectant mother (“An improved patient monitoring system is described herein. In particular, the present invention provides an improved system, method, and kit for positioning and removably mounting, often repeatedly, a monitor transducer on a patient, for example, an external fetal monitor used during pregnancy and childbirth labor.” abstract), the assembly comprising: 
a strip of material (“elastomeric strap 85” col. 5, ll. 40-48; also see Fig. 8 and corresponding description) having incremental openings along the length thereof (“button ; 
first and second fixation devices (anchor strip 80 in Fig. 8 and corresponding description is used in place of first anchor strip 100 [first fixation device] and second anchor strip 200 [second fixation device] in Figs. 2-3 and corresponding descriptions), each device comprising a substantially planar body having a first surface and a second surface (see Fig. 3, reproduced below, showing that each anchor strip 100 and 200 has a planar body with a first lower surface and an second upper surface), the first surface having adhesive thereon (“second layer 116 [first surface] formed of an adhesive material suitable for application to the skin in medical applications” col. 4, l. 65- col. 5, l. 15; also see col. 5, ll. 40-48 which shows that anchor strip 80 and 100 are identical in this manner), and a protuberance (“one or more buttons 81” in Fig. 8 and corresponding description) extending outwardly from the second surface in a direction opposed to the first surface (“It is identical in configuration and function to the anchor strip 100 of FIG. 5 except that third layer 118 of strip 100 (FIG. 6) with its multiple hooked protrusions, is replaced by one or more buttons 81 attached to second layer 84.” col. 5, ll. 42-47), the protuberance to be received by one of the openings in the strip (“Buttons 81 engage button holes 82 disposed in the fabric of the elastomeric strap 85.” col. 5, ll. 47-48); and 

    PNG
    media_image1.png
    374
    414
    media_image1.png
    Greyscale

a fetal heart transducer (“first transducer 12” in Figs. 2-3 and corresponding descriptions; also see col. 4, ll. 29-40) having a skin contacting surface (“Transducer 12 is positioned on the abdomen of the patient in a location which gives an acceptable signal to the monitoring system.” col. 5, ll. 57-60), whereby the first surface of the first fixation device is secured to the skin surface of a patient at a first location (see anchor strip 100 secured to the skin surface of a patient at a first location in Fig. 3, reproduced above, and corresponding description) and the protuberance of the first fixation device is received into a first opening on the strip of material (see buttons 81 received into respective button holes 82 in Fig. 8C, reproduced below, and corresponding description of all of Fig. 8), and the first surface of the second fixation device is secured to the skin surface of a patient at a second location (see anchor strip 200 secured to the skin surface of a patient at a second location in Fig. 3, reproduced above, and corresponding description) and the protuberance of the second fixation device is received into a second opening on the strip of material (see buttons 81 received into respective button holes 82 in Fig. 8C, reproduced below, and corresponding description of all of Fig. 8) so as to cause the strip to be pulled taut (“Second end 322 of strip 300 is removably affixed to second anchor strip 200 in the same manner as end 320, an initial tension being applied to strip 200 prior to fastening so as to ensure acceptable compressive force between transducer 12 and the patient's abdominal wall. Second transducer 14 is positioned and retained on the patient in the manner as transducer 12 using second lateral strip 400.” col. 5, l. 60- col. 6, l. 5), and the fetal heart transducer is secured between the first and second fixation devices (see transducer 12 secured between anchor strip 100 and anchor strip 200 in Fig. 3, reproduced above, and corresponding description) and beneath the strip with the skin contacting surface adjacent to the mother's skin (see transducer 12 in Fig. 7, reproduced below, and 


    PNG
    media_image2.png
    399
    680
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    505
    551
    media_image3.png
    Greyscale




Regarding claim 5, Van Wyk further discloses wherein the strip is comprised of medical grade fabric (“fabric of the elastomeric strap 85” col. 5, ll. 46-47; also see col. 1, ll. 22-29; Fig. 8A-8C and corresponding descriptions showing the fabric is suitable for medical applications and is therefore medical grade fabric).
Regarding claim 6, Van Wyk further discloses wherein the adhesive is medical grade (“an adhesive material suitable for application to the skin in medical applications” col. 5, ll. 10-20).
Regarding claim 7, Van Wyk further discloses wherein the transducer further comprises a receiver to receive the strip of material along its length between the first and second openings (“first lateral strap 300 is made from an elastomeric material and has a top surface 302 and a bottom surface 304. Retaining features 306 on the back of first transducer 12 
Regarding claim 10, as best understood in light of the 35 USC 112(b) rejection stated above, Van Wyk discloses a method of anchoring a fetal heart transducer to the skin surface of an expectant mother (“An improved patient monitoring system is described herein. In particular, the present invention provides an improved system, method, and kit for positioning and removably mounting, often repeatedly, a monitor transducer on a patient, for example, an external fetal monitor used during pregnancy and childbirth labor.” abstract) comprising the steps of: 
providing a strip of elastic material (“elastomeric strap 85” col. 5, ll. 40-48; also see Fig. 8 and corresponding description) having incremental openings along the length thereof (“button holes 82 disposed in the fabric of the elastomeric strap 85” col. 5, ll. 40-48; also see Fig. 8 and corresponding description), the strip having first and second ends (see first, i.e. left, and second, i.e. right, ends of strap 300 in Fig. 3, reproduced below, and corresponding description; also see col. 5, ll. 40-46 showing that elastomeric strap 85 is used in place of e.g. strap 300); 

    PNG
    media_image4.png
    232
    256
    media_image4.png
    Greyscale

providing first and second fixation devices (anchor strip 80 in Fig. 8 and corresponding description is used in place of first anchor strip 100 [first fixation device] and second anchor strip , each device comprising a substantially planar body having a first surface and a second surface (see Fig. 3, reproduced above, showing that each anchor strip 100 and 200 has a planar body with a first lower surface and an second upper surface), the first surface having adhesive thereon (“second layer 116 [first surface] formed of an adhesive material suitable for application to the skin in medical applications” col. 4, l. 65- col. 5, l. 15; also see col. 5, ll. 40-48 which shows that anchor strip 80 and 100 are identical in this manner), and a protuberance (“one or more buttons 81” in Fig. 8 and corresponding description) extending outwardly from the second surface in a direction opposed to the first surface (“It is identical in configuration and function to the anchor strip 100 of FIG. 5 except that third layer 118 of strip 100 (FIG. 6) with its multiple hooked protrusions, is replaced by one or more buttons 81 attached to second layer 84.” col. 5, ll. 42-47), the protuberance to be received by one of the openings in the strip (“Buttons 81 engage button holes 82 disposed in the fabric of the elastomeric strap 85.” col. 5, ll. 47-48); 
providing a fetal heart transducer (“first transducer 12” in Figs. 2-3 and corresponding descriptions; also see col. 4, ll. 29-40) having a skin contacting surface (“Transducer 12 is positioned on the abdomen of the patient in a location which gives an acceptable signal to the monitoring system.” col. 5, ll. 57-60); 
determining the desired position of the fetal heart transducer (“Transducer 12 is positioned on the abdomen of the patient in a location which gives an acceptable signal to the monitoring system.” col. 5, ll. 58-60; also see finding a “sweet spot” where a clear signal is obtained, col. 2, ll. 2-6); 
positioning the first fixation device at a first location adjacent to the desired position of the fetal heart transducer by placing the first surface of the first fixation device against the skin of the expectant mother thereby securing the first fixation device in place (see anchor strip 100 secured to the skin surface of a patient at a first location in Fig. 3, reproduced above, and corresponding description);
positioning the second fixation device at a second location adjacent to the desired position of the fetal heart transducer and opposed to the position of the first fixation device, the positioning occurring by placing the first surface of the second fixation device against the skin of the expectant mother thereby securing the first fixation device in place (see anchor strip 200 secured to the skin surface of a patient at a second location in Fig. 3, reproduced above, and corresponding description); 
causing an opening at the first end of the strip to be received into the protuberance of the first fixation device (see buttons 81 received into respective button holes 82 in Fig. 8C, reproduced below, and corresponding description of all of Fig. 8; also see first, i.e. left end of strap 300 in Fig. 3, reproduced above, and corresponding description); 
causing an opening at the second end of the strip to be received into the protuberance of the second fixation device (see buttons 81 received into respective button holes 82 in Fig. 8C, reproduced below, and corresponding description of all of Fig. 8 also see second, i.e. right end of strap 300 in Fig. 3, reproduced above, and corresponding description); and 
positioning the fetal heart transducer beneath the strip so that the skin contacting surface of the fetal heart transducer is adjacent to the skin, whereby the fetal heart transducer is secured in the desired position (see transducer 12 in Fig. 7, reproduced below, and corresponding description; also see “Transducer 12 is positioned on the abdomen of the .

    PNG
    media_image5.png
    178
    304
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    282
    308
    media_image6.png
    Greyscale
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk as applied to claims 1 and 10 above and in view of Connor (US 2017/0188947, July 6, 2017).
Regarding claims 2 and 11, Van Wyk discloses the limitations of claim 1 (and 10 respectively) as stated above but fails to disclose further comprising a wedge shaped piece of material having first and second wedge surfaces converging upon each other. Although, 
However, Connor teaches, in an analogous field of endeavor (e.g. sensor mounting on skin ([0157]), a sensing device mounted in direct contact with the skin (energy sensor 15005, Fig. 15, reproduced below, and corresponding description; [0157]) comprising a strip of material to hold the energy sensor in proximity to the skin (side strip 15001, Fig. 15 and corresponding description; [0157]) and a wedge-shaped piece of material between the strip of material and the sensing device (flexible protrusion 15004 is a wedge, Fig. 15 and corresponding description; [0157]). The wedge-shaped piece of material is formed as part of the strip of material (flexible protrusion 15004 is formed as “part of...side section 15001” [0157]; Fig. 15 and corresponding description) having first and second wedge surfaces converging upon each other (left side surface and upper surface are angled such that they converge near the energy sensor 15005, Fig. 15 and corresponding description). 

    PNG
    media_image7.png
    313
    471
    media_image7.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with further comprising a wedge shaped piece of material having first and second wedge surfaces converging upon each other as taught by Connor in order to press the sensing device against 
Regarding claim 3, Van Wyk modified by Connor discloses the limitations of claim 2 as stated above and Connor further teaches wherein the wedge is positioned between the transducer and the strip (Fig. 15 and corresponding description; [0098]-[0099]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with wherein the wedge is positioned between the transducer and the strip as taught by Connor in order to press the sensing device against the body of the user for better communication there between and adjust the angle of contact ([0098]-[0099] of Connor).
Regarding claims 4 and 12, Van Wyk modified by Connor discloses the limitations of claim 2 (and claim 11 respectively) as stated above and Van Wyk teaches wherein the wedge is comprised of an elastomeric material (see Connor [0157] - flexible protrusion 15004 is formed as part of the strip of material, i.e. the elastomeric strap 85 of Van Wyk, col. 5, ll. 40-47; Figs. 2-3 and 8 and corresponding descriptions of Van Wyk), and Connor further teaches wherein the wedge is comprised of foam (“wedge-shaped protrusion is made from compressible foam” [0158]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with wherein the wedge is comprised of an elastomeric foam as taught by Connor in order to provide a wedge that gently presses against the sensing device and the user in a deformable manner to enhance user comfort ([0098] of Connor).  
Regarding claim 13, Van Wyk further discloses wherein the strip is comprised of medical grade fabric (“fabric of the elastomeric strap 85” col. 5, ll. 46-47; also see col. 1, ll. 22-29; Fig. 8A-8C and corresponding descriptions showing the fabric is suitable for medical applications and is therefore medical grade fabric).
Regarding claim 14, Van Wyk further discloses wherein the adhesive is medical grade (“an adhesive material suitable for application to the skin in medical applications” col. 5, ll. 10-20).
Regarding claim 15, Van Wyk modified by Connor discloses the limitations of claim 11 as stated above. Van Wyk discloses the claimed invention except for wherein the fixation devices are circular in cross-section. Although Van Wyk demonstrates the fixation devices being elongate (Fig. 8C and corresponding description), it also states that the shape should adapt to the curvature of the abdominal wall (col. 4, ll. 1-6). A person of ordinary skill in the art would recognize that such a modification would provide greater adaptability to the curvature of the body and elimination of uncomfortable sharp edges. It would have been an obvious matter of design choice to modify the fixation devices to be circular in cross-section, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk as applied to claim 1 above and further in view of Telfort et al. (US 2010/0274099, October 28, 2010, hereinafter “Telfort”).
Regarding claim 8, Van Wyk discloses the limitations of claim 1 as stated above but fails to disclose further comprising a liner covering the surface of the adhesive on the first surface of each fixation device.
However, Telfort teaches, in the same field of endeavor, an assembly for securing an acoustic sensor to the body (attachment subassembly 204/904 in Figs. 2, 9A reproduced below, and corresponding descriptions; [0178]-[0179], [0183], [0187], [0189]) comprising two fixation devices (bottom tape portions 916 in Fig. 9A and corresponding description; [0179]-[0180]) having adhesive on a first surface (underside of bottom tape portions 916 has an adhesive, [0181]), and a liner covering the adhesive (liner portions 918 in Figs. 9A-9B and corresponding descriptions; [0181]).

    PNG
    media_image8.png
    423
    584
    media_image8.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with further comprising a liner covering the surface of the adhesive on the first surface of each fixation device as taught by Telfort in order to preserve the adhesive until it is attached to the skin of the patient (as suggested in [0181] of Telfort).
Regarding claim 9, Van Wyk modified by Telfort discloses the limitations of claim 8 as stated above and Telfort further teaches wherein the liner includes a tab extending beyond the first surface of the fixation device (liner portions 918 include extending tabs 920 which are shown folded back in Figs. 9A reproduced above, 9B and corresponding descriptions; also see [0181], Fig. 2C and corresponding description). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with wherein the liner includes a tab extending beyond the first surface of the fixation device as taught by Telfort in order to assist in removing the liner covering ([0181] of Telfort). 

Claim 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk in view of Connor as applied to claim 11 above and further in view of Telfort.
Regarding claim 16, Van Wyk modified by Connor discloses the limitations of claim 11 as stated above but fails to disclose wherein the step of providing fixation devices further comprises providing a liner covering the surface of the adhesive on the first surface of each fixation device.
However, Telfort teaches, in the same field of endeavor, an assembly for securing an acoustic sensor to the body (attachment subassembly 204/904 in Figs. 2, 9A reproduced below, and corresponding descriptions; [0178]-[0179], [0183], [0187], [0189]) comprising two fixation devices (bottom tape portions 916 in Fig. 9A and corresponding description; [0179]-[0180]) having adhesive on a first surface (underside of bottom tape portions 916 has an adhesive, [0181]), and a liner covering the surface of the adhesive on the first surface (liner portions 918 in Figs. 9A-9B and corresponding descriptions; [0181]).

    PNG
    media_image8.png
    423
    584
    media_image8.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with wherein the step of providing fixation devices further comprises providing a liner covering the surface of the adhesive on the first surface of each fixation device as taught by Telfort in order to preserve the adhesive until it is attached to the skin of the patient (as suggested in [0181] of Telfort).
Regarding claim 17, Van Wyk modified by Connor and Telfort discloses the limitations of claim 8 as stated above and Telfort further teaches wherein the step of providing a liner covering the surface of the adhesive of the first surface of each fixation device further comprises providing a liner having a tab extending beyond the first surface of the fixation device (liner portions 918 include extending tabs 920 which are shown folded back in Figs. 9A reproduced above, 9B and corresponding descriptions; also see [0181], Fig. 2C and corresponding description). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with wherein the step of providing a liner covering the surface of the adhesive of the first surface of each fixation device further comprises providing a liner having a tab extending beyond the first surface of the fixation device as taught by Telfort in order to assist in removing the liner covering ([0181] of Telfort). 

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk in view of Telfort.
Regarding claim 18, as best understood in light of the 35 USC 112(b) rejection stated above, Van Wyk discloses a fixation device for use in securing the position of a medical transducer (“An improved patient monitoring system is described herein. In particular, the present invention provides an improved system, method, and kit for positioning and removably mounting, often repeatedly, a monitor transducer on a patient, for example, an external fetal monitor used during pregnancy and childbirth labor.” abstract) using a length of material having intermittent openings along the length thereof (“button holes 82 disposed in the fabric of the elastomeric strap 85” col. 5, ll. 40-48; also see Fig. 8 and corresponding description), the device comprising 
a substantially planar body having a first surface and a second surface (anchor strip 80 in Fig. 8 and corresponding description which is used in place of anchor strips 100/200 in Figs. 2-3 and corresponding descriptions; see Fig. 3 reproduced below, showing that each anchor strip 100/200 has a planar body with a first lower surface and a second upper surface); 

    PNG
    media_image4.png
    232
    256
    media_image4.png
    Greyscale

an adhesive layer applied to the first surface (“second layer 116 [first surface] formed of an adhesive material suitable for application to the skin in medical applications” col. 4, l. 65- col. 5, l. 15; also see col. 5, ll. 40-48 which shows that anchor strip 80 and 100 are identical in this manner); and 
a protuberance (“one or more buttons 81” in Fig. 8 and corresponding description, see Fig. 8C reproduced below) extending outwardly from the second surface in a direction opposed to the first surface (“It is identical in configuration and function to the anchor strip 100 of FIG. 5 except that third layer 118 of strip 100 (FIG. 6) with its multiple hooked protrusions, is replaced by one or more buttons 81 attached to second layer 84.” col. 5, ll. 42-47), whereby the protuberance is received into one of the openings in the length of material (“Buttons 81 engage button holes 82 disposed in the fabric of the elastomeric strap 85.” col. 5, ll. 47-48) and the adhesive layer secures the device to a predetermined location on the skin of a patient (“a second layer 116 formed of an adhesive material suitable for application to the skin in medical applications” col. 5, ll. 12-15; also see “Transducer 12 is positioned on the abdomen of the patient in a location which gives an acceptable signal to the monitoring system.” col. 5, ll. 58-60 and Figs. 2-3, 7 and corresponding descriptions).

    PNG
    media_image9.png
    498
    544
    media_image9.png
    Greyscale







Van Wyk fails to disclose a liner adjacent to and covering the adhesive layer and when the liner is removed [...].
	However, Telfort teaches in the same field of endeavor, an assembly for securing an acoustic sensor to the body (attachment subassembly 204/904 in Figs. 2, 9A reproduced below, and corresponding descriptions; [0178]-[0179], [0183], [0187], [0189]) comprising a fixation device (bottom tape portions 916 in Fig. 9A and corresponding description; [0179]-[0180]) having adhesive on a first surface (underside of bottom tape portions 916 has an adhesive, [0181]), and a liner adjacent to an covering the adhesive layer (liner portions 918 in Figs. 9A-9B and corresponding descriptions; [0181]) and when the liner is removed the adhesive layer secures the device to a predetermined location on the skin of a patient (“In addition, the underside of the bottom tape portion 916 includes an adhesive substance which is revealed when the liner portion 918 is removed from the bottom tape portion 916. For example, the user can remove the liner portion 918 by pulling on the tab portion 920. The bottom tape portion 916 of each of the first and second elongate portions 906, 908 can then be attached to the skin of the patient.” [0181]).

    PNG
    media_image8.png
    423
    584
    media_image8.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with a liner adjacent to and covering the adhesive layer and when the liner is removed [...] as taught by Telfort in order to preserve the adhesive until it is attached to the skin of the patient (as suggested in [0181] of Telfort).
	Regarding claim 19, Van Wyk further discloses wherein the protuberance is located eccentrically relative to the body (see e.g. button 81 in left uppermost corner in Fig. 8A reproduced below and corresponding description).

    PNG
    media_image10.png
    586
    488
    media_image10.png
    Greyscale


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Van Wyk in view of Telfort as applied to claim 18 above and further in view of Irland (US 2009/0005690, January 1, 2009).
Regarding claim 20, Van Wyk modified by Telfort discloses the limitations of claim 18 as stated above but fails to disclose further comprising a wedge. Although Van Wyk does disclose that the transducer may be placed at an angle with the abdominal wall (Fig. 9 and corresponding description; col. 7, ll. 54-56; also see col. 3, ll. 61-64). and an upper member for attachment over the body and the transducer in order to hold the transducer down against the skin of the patient in the desired orientation (upper member 124 in Fig. 9 and corresponding description; col. 10, ll. 3-6; also see col. 7, l. 57- col. 8, l. 12).
However, Irland teaches, in the same field of endeavor, a transducer aligning device (aligning device 10 in Fig. 1 and corresponding descriptions; also see [0030], Fig. 13 and corresponding description) comprising an upper member (body 12 in Fig. 1 and corresponding a wedge on its lower surface for placement on top of the transducer (wedge-shaped protrusion 50 is movably provided at the underside of body 12, Fig. 9 and corresponding description; [0040]-[0041]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Van Wyk with further comprising a wedge as taught by Irland in order to more securely maintain the transducer in the angled configuration ([0041] of Irland). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793